Citation Nr: 0010702	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  99-19 261 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral weak 
feet, currently rated as 10 percent disabling.

2.  Entitlement to an increased evaluation for hypertension, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


REMAND

The veteran had active duty from March 1941 to October 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in North Little Rock, Arkansas.

A review of the record shows that the appellant presented 
testimony at a personal hearing at the local RO in August 
1999.  Thereafter, in response to an inquiry from the Board, 
he submitted a written request, dated September 10, 1999, for 
a personal hearing before the "local Board" in North Little 
Rock.  In a follow-up inquiry received from the appellant's 
representative in December 1999, the representative indicated 
that the appellant wanted "another hearing at the RO."  The 
Board has interpreted this as a request for a personal 
hearing at the RO before a Hearing Officer, rather than a 
request for a hearing before a Member of the Board.  A 
claimant has a right to a hearing on appeal before a Hearing 
Officer if the desire for a hearing is so expressed, see 38 
C.F.R. § 3.103(c)(1)-(2) (1999), and if the request is 
otherwise in compliance with the Board's Rules of Practice, 
38 C.F.R. § 20.1304 (1999).  On the latter point, the Board 
notes that the appellant's request was received within the 
time allowed to make such a request under section 20.1304 of 
38 C.F.R.

Accordingly, in the absence of evidence suggesting that the 
appellant no longer desires a hearing at the RO before a 
Hearing Officer, and to ensure full compliance with due 
process requirements, Bernard v. Brown, 4 Vet. App. 384 
(1993), the appellant should be scheduled for the next 
available hearing date at the RO.

Therefore, this case REMANDED to the RO for the following 
action:
1.  Schedule the appellant for the next 
available hearing date before a Hearing 
Officer at the RO.  A copy of the notice 
for this scheduled hearing should be 
associated with the claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

